UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2014 LKA Gold Incorporated (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-17106 (Commission File Number) 91-1428250 (IRS Employer I.D. No.) 372447th Street Ct.N.W. Gig Harbor, Washington98335 (Address of principal executive offices) (253) 514-6661 (Registrant’s telephone number) N/A (Former name and/or address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors Effective January 31, 2014, Sean Tingey and Francois Viens resigned as members of the Board of Directors of LKA Gold Incorporated (the “Company”). Both Mr. Tingey and Mr. Viens have agreed to resume their previous positions as expert consultants to the Board and have expressed their continued belief in the Company’s potential. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LKA Gold Incorporated Date:February 6, 2014 By: /s/ Kye A. Abraham Kye A. Abraham, President
